--------------------------------------------------------------------------------

COMMERCIAL LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into this the Eleventh Day of September
2009, by and between Archana Spinners Limited, whose address is 27/6, Second
Street, Muniaswamipuram, Tuticorin- 628003, Tamilnadu, represented by Mr M S
Rajaraman, Managing Director (hereinafter referred to as "Landlord"), and
Clenergen India Private Limited, a company incorporated under the Indian
Companies Act 1956,whose registered address is 31A, Cathedral Garden Road,
Chennai-600034, Tamilnadu, India, represented by Mr Mark LM Quinn,
Director(hereinafter referred to as "Tenant").

ARTICLE I - GRANT OF LEASE

Landlord, in consideration of the rents to be paid and the covenants and
agreements to be performed and observed by the Tenant, does hereby lease to the
Tenant and the Tenant does hereby lease and take from the Landlord the property
described in Exhibit "A" attached hereto and by reference made a part hereof
(the "Leased Premises"), together with, as part of the parcel, all improvements
located thereon.

--------------------------------------------------------------------------------

ARTICLE II - LEASE TERM

Section l.

Total Term of Lease. The term of this Lease shall begin on the commencement
date, as defined in Section 2 of this Article II, and shall terminate on
December 31, 2025. The term may be extended by mutual consent for such period of
time and on such terms as may be agreed upon.

Section 2.

Commencement Date. The "Commencement Date" shall mean the date on which the
Tenant shall commence to conduct business on the Leased Premised, so long as
such date is not in excess of Ninety (90) days subsequent to execution hereof.

ARTICLE III - EXTENSIONS

The parties hereto may elect to extend this Agreement upon such terms and
conditions as may be agreed upon in writing and signed by the parties at the
time of any such extension. In the absence of any extension or early termination
of this agreement, upon expiration of this agreement, tenant shall handover
peaceful vacant possession of the demised premises to the landlord without
making any claims on the landlord towards improvements made on the property
except such costs incurred by the Tenant which may have been pre-approved by the
Landlord as re-imbursable to the Tenant.

ARTICLE IV - DETERMINATION OF RENT

The Tenant agrees to pay the Landlord and the Landlord agrees to accept, during
the term hereof, at such place as the Landlord shall from time to time direct by
notice to the Tenant, rent at the following rates and times:

Section 1.

Annual Rent: Annual rent for the term of the Lease shall be Rs
1,800,000/-,(Rupees One Million and Eight Hundred Thousands) only which shall be
escalated by 5% annually on the base rate of Rs.1,800,000/-

Section 2.

Payment of Yearly Rent. The annual rent shall be payable in equal monthly
installments of one-twelfth (1/12th) of the total yearly rent, which shall be Rs
150,000/-(Rupees One Hundred and Fifty Thousands only), on the fifth working day
of each and every calendar month during the term hereof, and prorata for the
fractional portion of any month, except that on the first day of the calendar
month immediately following the Commencement | Date, the Tenant shall also pay
to the Landlord rent at the said rate for any portion of the preceding calendar
month included in the term of this Lease.

--------------------------------------------------------------------------------

ARTICLE V - SECURITY DEPOSIT

The Tenant shall deposit with the Landlord the sum of Rs 1,800,000/- (Rupees One
Million and Eight Hundred Thousands only) as security for the full and faithful
performance by the Tenant of all the terms of this lease required to be
performed by the Tenant, This sum, which shall not carry any interest payable,
shall be returned to the Tenant after the expiration of this lease, provided the
Tenant has fully and faithfully carried out all of its terms This lease deposit
shall be paid by the Tenant to the Landlord on or before December 31, 2009. The
Tenant shall, in the interim deposit a sum of Rs.180,000/- Rupees One Hundred
and Eighty Thousands only) to the Landlord on or before September 30, 2009 which
amount shall be adjusted towards the aforementioned security deposit of Rs. 1.8
million payable by the Tenant. In the event of the Tenant not depositing this
sum of Rs. 180,000/- to the Landlord on or before September 30, 2009, this Lease
agreement shall stand cancelled. Furthermore, in the event of the Tenant not
depositing the entire lease deposit of Rs.1.8 million on or before December 31,
2009, the deposit of Rs.180,000/- made by the Tenant to the landlord shall stand
forfeited.

.The Tenant shall have the first right of purchase of the demised property at
any time during the tenure of the agreement should the Landlord decide to sell
the leased premises. The Tenant will be provided a notification of such
intention and the Tenant shall have a priod of 30 days to accept the same. The
transaction of sale to the Tenant shall be at the prevailing market rates which
will be determined by an approved valuer acceptable to both parties.

In the event of the Tenant not accepting the offer of the landlord, the landlord
shall be free to sell the property to a third party ensuring that the
transaction of such sale does not affect the tenancy for the remainder of the
period of this agreement.

In the event of a bona fide sale of the property of which the leased premises
are a part, the Landlord shall have the right to transfer the security to the
purchaser to be held under the terms of this lease, and the Landlord shall be
released from all liability for the return of such security to the Tenant.

ARTICLE VI - TAXES

Section l. Property Taxes. The Landlord shall be liable for all taxes levied
against any property and trade fixtures owned or placed by the Landlord in the
Leased Premises to the extent as it exists when the demised premises are handed
over by the Landlord to the Tenant. Any additional taxes that may be imposed on
the Landlord on account of any improvements in the structure carried out by the
Tenant shall be borne by the Tenant.

ARTICLE VII - CONSTRUCTION AND COMPLETION

Section 1.

--------------------------------------------------------------------------------

Improvements by Tenant. Tenant may have prepared plans and specifications for
the construction of improvements, and, if so, such plans and specifications are
attached hereto as Exhibit "B" and incorporated herein by reference. Tenant
shall obtain all certificates, permits, licenses and other authorizations of
governmental bodies or authorities which are necessary to permit the
construction of the improvements on the demised premises and shall keep the same
in full force and effect at Tenant's cost.

Tenant shall negotiate, let and supervise all contracts for the furnishing of
services, labor, and materials for the construction of the improvements on the
demised premises at its cost. Tenant shall cause all contracts to be fully and
completely performed in a good and workmanlike manner, all to the effect that
the improvements shall be fully and completely constructed and installed in
accordance with good engineering and construction practice.

Section 2.

Utilities. Tenant shall pay for all water, sanitation, sewer, electricity,
light, heat, gas, power, fuel, janitorial, and other services incident to
Tenant's use of the Leased Premises, whether or not the cost thereof be a charge
or imposition against the Leased Premises.

ARTICLE VIII - OBLIGATIONS FOR REPAIRS

Section 1.

LANDLORD'S Repairs. Subject to any provisions herein to the contrary, and except
for maintenance or replacement necessitated as the result of the act or omission
of sub lessees, licensees or contractors, the Landlord shall be required to
repair only defects, deficiencies, deviations or failures of materials or
workmanship in the building. The Landlord shall keep the Leased Premises free of
such defects, deficiencies, deviations or failures during the period of the
Lease Agreement in respect of the demised premises as they exist at the time of
handing over vacant possession to the Tenant.

Section 2.

TENANT'S Repairs. The Tenant shall repair and maintain the Leased Premises in
good order and condition, except for reasonable wear and tear, the repairs
required of Landlord pursuant hereto, and maintenance or replacement
necessitated as the result of the act or omission or negligence of the Landlord,
its employees, agents, or contractors. The Tenant shall also be responsible for
carrying out repairs to the improvements carried out on the structures by the
Tenant.

Section 3.

--------------------------------------------------------------------------------

Requirements of the Law. The Tenant agrees that if any Central, State or Local
Body or any department or division thereof shall condemn the Leased Premises or
any part thereof as not in conformity with the laws and regulations relating to
the construction thereof as of the commencement date with respect to conditions
latent or otherwise which existed on the Commencement Date, or, with respect to
items which are the Landlord's duty to repair pursuant to Section 1 and 3 of
this Article; and such Central, State or Local Body or any other department or
division thereof, has ordered or required, or shall hereafter order or require,
any alterations or repairs thereof or installations and repairs as may be
necessary to comply with such laws, orders or requirements (the validity of
which the Tenant shall be entitled to contest); and if by reason of such laws,
orders or the work done by the Landlord in connection therewith, the Tenant is
deprived of the use of the Leased Premises, the rent shall be abated or
adjusted, as the case may be, in proportion to that time during which, and to
that portion of the Leased Premises of which, the Tenant shall shall be deprived
as a result thereof,and the Landlord shall be obligated to make such repairs,
alterations or modifications at Landlord's expense.

All such rebuilding, altering, installing and repairing shall be done in
accordance with Plans and Specifications approved by the Tenant, which approval
shall not be unreasonably withheld. If, however, such condemnation, law, order
or requirement, as in this Article set forth, shall be with respect to an item
which shall be the Tenant's obligation to repair pursuant to Section 2 of this
Article VII or with respect to Tenant's own costs and expenses, no abatement or
adjustment of rent shall be granted; provided, however, that Tenant shall also
be entitled to contest the validity thereof.

Section 4.

TENANT'S Alterations. The Tenant shall have the right, at its sole expense, from
time to time, to redecorate the Leased Premises and to make such non-structural
alterations and changes in such parts thereof as the Tenant shall deem expedient
or necessary for its purposes; provided, however, that such alterations and
changes shall neither impair the structural soundness nor diminish the value of
the Leased Premises. The Tenant may make structural alterations and additions to
the Leased Premises provided that Tenant has first obtained the consent thereto
of the Landlord in writing. The Landlord agrees that it shall not withhold such
consent unreasonably. The Landlord shall execute and deliver upon the request of
the Tenant such instrument or instruments embodying the approval of the Landlord
which may be required by the public or quasi public authority for the purpose of
obtaining any licenses or permits for the making of such alterations, changes
and/or installations in, to or upon the Leased Premises and the Tenant agrees to
pay for such licenses or permits.

Section 5.

Permits and Expenses. Each party agrees that it will procure all necessary
permits for making any repairs, alterations, or other improvements for
installations, when applicable. Each Party hereto shall give written notice to
the other party of any repairs required of the other pursuant to the provisions
of this Article and the party responsible for said repairs agrees promptly to
commence such repairs and to prosecute the same to completion diligently,
subject, however, to the delays occasioned by events beyond the control of such
party.

--------------------------------------------------------------------------------

ARTICLE IX - TENANT'S COVENANTS

Section 1.

TENANT's Covenants. Tenant covenants and agrees as follows:

a. To procure any licenses and permits required for any use made of the Leased
Premises by Tenant, and upon the expiration or termination of this Lease, to
remove its goods and effects and those of all persons claiming under it, and to
yield up peaceably to Landlord the Leased Premises in good order, repair and
condition in all respects; excepting only damage by fire and casualty covered by
Tenant's insurance coverage which shall cover the entire property to be insured
against fire, flood, earthquake,cyclone etc., structural repairs (unless Tenant
is obligated to make such repairs hereunder) and reasonable wear and tear;

b. To permit Landlord and its agents to examine the Leased Premises at
reasonable times and to show the Leased Premises to prospective purchasers of
the Building and to provide Landlord, if not already available, with a set of
keys for the purpose of said examination, provided that Landlord shall not
thereby unreasonably interfere with the conduct of Tenant's business;

c. To permit Landlord to enter the Leased Premises to inspect such repairs,
improvements, alterations or additions thereto as may be required under the
provisions of this Lease. If, as a result of such repairs, improvements,
alterations, or additions, Tenant is deprived of the use of the Leased Premises,
the rent shall be abated or adjusted, as the case may be, in proportion to that
time during which, and to that portion of the Leased Premises of which, Tenant
shall be deprived as a result thereof.

d. Tenant shall not create any mortgage, charge, lien in respect of the demised
property.

ARTICLE X - USE OF PROPERTY BY TENANT

Section 1.

Use. The Leased Premises may be occupied and used by Tenant exclusively as a
Power Generating Station, storage yard and feedstock testing facility.

Nothing herein shall give Tenant the right to use the property for any other
purpose or to sublease, assign, or license the use of the property to any sub
lessee, assignee, or licensee, which or who shall use the property for any other
use.

ARTICLE XI - SIGNAGE

Section l.

--------------------------------------------------------------------------------

Exterior Signs. Tenant shall have the right, at its sole risk and expense and in
conformity with applicable laws and ordinances, to erect and thereafter, to
repair or replace, if it shall so elect signs on any portion of the Leased
Premises, providing that Tenant shall remove any such signs upon termination of
this lease, and repair all damage occasioned thereby to the Leased Premises.

Section 2.

Interior Signs. Tenant shall have the right, at its sole risk and expense and in
conformity with applicable laws and ordinances, to erect, maintain, place and
install its usual and customary signs and fixtures in the interior of the Leased
Premises.

ARTICLE XII - DAMAGE TO DEMISED PREMISES

Section 1.

Abatement or Adjustment of Rent. If the whole or any part of the Leased Premises
shall be damaged or destroyed by fire or other casualty after the execution of
this Lease and before the termination hereof, then in every case the rent
reserved in Article IV herein and other charges, if any, shall be abated or
adjusted, as the case may be, in proportion to that portion of the Leased
Premises of which Tenant shall be deprived on account of such damage or
destruction and the work of repair, restoration, rebuilding, or replacement or
any combination thereof, of the improvements so damaged or destroyed, shall in
no way be construed by any person to effect any reduction of sums or proceeds
payable under any rent insurance policy.

Section 2.

Repairs and Restoration. Landlord agrees that in the event of the damage or
destruction of the Leased Premises, Landlord forthwith shall proceed to repair,
restore, replace or rebuild the Leased Premises (excluding Tenant's leasehold
improvements), to substantially the condition in which the same were immediately
prior to such damage or destruction. The Landlord thereafter shall diligently
prosecute said work to completion without delay or interruption except for
events beyond the reasonable control of Landlord. Notwithstanding the foregoing,
if Landlord does not either obtain a building permit within ninety (90) days of
the date of such damage or destruction, or complete such repairs, rebuilding or
restoration within nine (9) months of such damage or destruction, then Tenant
may at any time thereafter cancel and terminate this Lease by sending ninety
(90)days written notice thereof to Landlord , or, in the alternative, Tenant
may, during said ninety (90) day period, apply for the same and Landlord shall
cooperate with Tenant in Tenant's application. Notwithstanding the foregoing, if
such damage or destruction shall occur during the last year of the term of this
Lease, or during any renewal term, and shall amount to twenty-five (25%) percent
or more of the replacement cost, (exclusive of

--------------------------------------------------------------------------------

the land and foundations), this Lease, except as hereinafter provided, may be
terminated at the election of either Landlord or Tenant, provided that notice of
such election shall be sent by the party so electing to the other within thirty
(30) days after the occurrence of such damage or destruction. Upon termination,
as aforesaid, by either party hereto, this Lease and the term thereof shall
cease and come to an end, any unearned rent or other charges paid in advance by
Tenant shall be refunded to Tenant, and the parties shall be released hereunder,
each to the other, from all liability and obligations hereunder thereafter
arising.

ARTICLE XIII - DEFAULT

Section 1.

LANDLORD'S Remedies. In the event that:

a. Tenant shall on three or more occasions be in default in the payment of rent
or other charges herein required to be paid by Tenant (default herein being
defined as payment received by Landlord sixty or more days subsequent to the due
date), on consecutive months; or

b. Tenant has caused a lien, mortgage or charges to be filed/created against the
Landlord's property and said lien is not removed within thirty (30) days of
recordation thereof; or

c. Tenant shall default in the observance or performance of any of the covenants
and agreements required to be performed and observed by Tenant hereunder for a
period of thirty (30) days after notice to Tenant in writing of such default (or
if such default shall reasonably take more than thirty (30) days to cure, Tenant
shall not have commenced the same within the thirty (30) days and diligently
prosecuted the same to completion);

then Landlord shall be entitled to its election (unless Tenant shall cure such
default prior to such election), to exercise concurrently or successively, any
one or more of the following rights:

I. Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination, with the same force and effect as though the date so specified were
the date herein originally fixed as the termination date of the term of this
Lease, and all rights of Tenant under this Lease and in and to the Premises
shall expire and terminate, and Tenant shall remain liable for all obligations
under this Lease arising up to the date of such termination, and Tenant shall
surrender the Premises to Landlord on the date specified in such notice; or

II. Terminate this Lease as provided herein and recover from Tenant all damages
Landlord may incur by reason of Tenant's default,

ARTICLE XIV - EXTENSIONS/WAIVERS/DISPUTES

--------------------------------------------------------------------------------

Section l.

Extension Period. Any extension hereof shall be subject to the provisions of
Article III hereof.

Section 2.

Holding Over. In the event that Tenant shall continue occupancy of the Leased
Premises after the expiration of the term of this Lease or any renewal or
extension thereof without any agreement in writing between Landlord and Tenant
with respect thereto, such occupancy shall not be deemed to extend or renew the
term of the Lease, but such occupancy shall continue as a tenancy at will, from
month to month, upon the covenants, provisions and conditions herein contained.
The rental shall be the rental in effect during the term of this Lease as
extended or renewed, prorated and payable for the period of such occupancy.

Section 3.

Waivers. Failure of either party to complain of any act or omission on the part
of the other party, no matter how long the same may continue, shall not be
deemed to be a waiver by said party of any of its rights hereunder. No waiver by
either party at any time, express or implied, of any breach of any provision of
this Lease shall be deemed a waiver of a breach of any other provision of this
Lease or a consent to any subsequent breach of the same or any other provision.
If any action by either party shall require the consent or approval of the other
party, the other party's consent to or approval of such action on any one
occasion shall not be deemed a consent to or approval of said action on any
subsequent occasion or a consent to or approval of any other action on the same
or any subsequent occasion. Any and all rights and remedies which either party
may have under this Lease or by operation of law, either at law or in equity,
upon any breach, shall be distinct, separate and cumulative and shall not be
deemed inconsistent with each other, and no one of them, whether exercised by
said party or not, shall be deemed to be an exclusion of any other; and any two
or more or all of such rights and remedies may be exercised at the same time.

Section 4.

Notices. All notices and other communications authorized or required hereunder
shall be in writing and shall be given by mailing the same by certified mail,
return receipt requested, postage prepaid, and any such notice or other
communication shall be deemed to have been given when received by the party to
whom such notice or other communication shall be addressed. If intended for
Landlord the same will be mailed to the address herein above set forth or such
other address as Landlord may hereafter designate by notice to Tenant, and if
intended for Tenant, the same shall be mailed to Tenant at the address herein
above set forth, or such other address or addresses as Tenant may hereafter
designate by notice to Landlord.

Section 5.

--------------------------------------------------------------------------------

Invalidity of Particular Provision. If any term or provision of this Lease or
the application hereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable, the remainder of this Lease, or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

Section 6.

Captions and Definitions of Parties. The captions of the Sections of this Lease
are for convenience only and are not a part of this Lease and do not in any way
limit or amplify the terms and provisions of this Lease. The word "Landlord" and
the pronouns referring thereto, shall mean, where the context so admits or
requires, the persons, firm or corporation named herein as Landlord or the
mortgagee in possession at any time, of the land and building comprising the
Leased Premises. If there is more than one Landlord, the covenants of Landlord
shall be the joint and several obligations of each of them, and if Landlord is a
partnership, the covenants of Landlord shall be the joint and several
obligations of each of the partners and the obligations of the firm. Any pronoun
shall be read in the singular or plural and in such gender as the context may
require.

Except as in this Lease otherwise provided, the terms and provisions of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

Nothing contained herein shall be deemed or construed by the parties hereto nor
by any third party as creating the relationship of principal and agent or of
partnership or of a joint venture between the parties hereto, it being
understood and agreed that neither any provision contained herein, nor any acts
of the parties hereto, shall be deemed to create any relationship between the
parties hereto other than the relationship of Landlord and Tenant.

Section 7.

Entire Agreement. This instrument contains the entire and only agreement between
the parties, and no oral statements or representations or prior written matter
not contained in this instrument shall have any force and effect. This Lease
shall not be modified in any way except by a writing executed by both parties.

Section 8.

Governing Law. All or any disputes arising out of or in connection with this
Agreement shall be referred to a mutually acceptable Arbitrator as per the
provisions of the Arbitration and Conciliation Act, 1996. Such Arbitration
proceedings shall be at Chennai.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written or have caused this Lease to be executed by their respective
|
officers thereunto duly authorized.

Signed, sealed and delivered in the presence of:

"LANDLORD" "TENANT" Witness 1 Witness 2


--------------------------------------------------------------------------------

EXHIBIT "A" LEGAL DESCRIPTION

The following described real property, together with all improvements thereon
which has a street address as follows:

Archana Spinners Limited,
NH 7A, Yellanaickanpatti Post,
Srivaikundam Taluk,
Tuticorin District-628851
Tamilnadu.


Extent of land-10.715 acres

S.No Survey No. Extent 1 40/4 1.700 acres 2 41/3 2.410 " 3 41/4 0.445 " 4 41/5
0.470 " 5 41/6 3.620 " 6 41/7 2.070 " Total 10.715 acres

Built up area- 1978 sq. m

Blow Room, Preparatory & Spinning 1405.60 Sq.M Filter Room 40.02 Sq.M Lab Stores
48.31 Sq.M Toilet & works office for Supervisor 100.45 Sq.M Power Room 77.75
Sq.M Generator Room 68.35 Sq.M Godown 237.50 Sq.M Total 1977.975 Sq M


LANDLORD TENANT


--------------------------------------------------------------------------------